Citation Nr: 1829459	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  13-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for mechanical cervical muscle strain, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for mechanical cervical muscle strain.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for left ankle strain, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for left ankle strain.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for chest pain.

8.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for adjustment disorder with depressed mood, chronic, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and from April 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

During an August 2014 hearing with a Decision Review Officer, the Veteran and his representative withdrew the issue of whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.  This claim is removed from appellate status.

In April 2016, the Veteran and his daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 3.  Additional private treatment records were submitted in June and July 2016.

In September 2016, the RO obtained a VA headaches examination, and in November 2017 the RO obtained the Veteran's vocational rehabilitation records.  No Supplemental Statement of the Case (SSOC) was issued and there is no waiver for these documents.  However, as the appeal is being remanded the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this material prior to final appellate adjudication.

The reopened issues of entitlement to service connection for mechanical cervical muscle strain, left ankle strain and left knee disability; the issues of entitlement to service connection for headaches and adjustment disorder; and the issue of whether new and material evidence has been submitted to reopen a claim for chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 1989, the RO denied claims of service connection for left knee pain, neck pain, and left ankle pain; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

2.  Evidence received since the January 1989 RO decision is new, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for left knee, neck, and left ankle disabilities.



CONCLUSIONS OF LAW

1.  The January 1989 decision that denied a claim for neck pain is final.  38 U.S.C. § 7105 (c) (2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2017).

2.  Evidence received since the January 1989 rating decision denying service connection for neck pain is new and material and the claim is reopened.  
38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).

3.  The January 1989 decision that denied a claim for a left ankle pain is final.  
38 U.S.C. § 7105 (c) (2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2017).

4.  Evidence received since the January 1989 rating decision denying service connection for left ankle pain is new and material and the claim is reopened.  
38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).

5.  The January 1989 decision that denied a claim for a left knee pain is final.   
38 U.S.C. § 7105 (c) (2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2017).

6.  Evidence received since the January 1989 rating decision denying service connection for left knee pain is new and material and the claim is reopened.  
38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1989, the RO denied claims of service connection for neck pain, left ankle pain, and left knee pain because there was no present disability.  The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision.  38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The denial became final.  38 U.S.C. § 7105 (c); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103.

In June 2012, the Veteran filed a new informal claim to reopen the claims of service connection for a neck condition, left ankle condition, and left knee condition.  In October 2012, the RO found there was new and material evidence to reopen the claims and denied service connection for left knee pain, but deferred adjudication on the neck and left ankle claims.  In March 2013, the RO denied service connection for cervical muscle strain and left ankle strain.

Evidence submitted since the last prior final denial includes VA treatment records and examination reports, which contain diagnoses of present disabilities.  Since the file now reflects present diagnoses, the claim is reopened.  See Shade, 24 Vet. App. 110.  The evidence relates to a previously unestablished element of the claims and raises a reasonable possibility of substantiating the claims.  The evidence is considered both new and material.


ORDER

The application to reopen a claim for service connection for mechanical cervical muscle strain, to include as secondary to a service-connected disability, is reopened.

The application to reopen a claim for service connection for left ankle strain, to include as secondary to a service-connected disability, is reopened.

The application to reopen a claim for service connection for a left knee condition, to include as secondary to a service-connected disability, is reopened.


REMAND

Remand is required to obtain Social Security Administration (SSA) records.  In this regard, an undated SSA Inquiry shows that the Veteran receives social security disability pay.  However, SSA medical records are not associated with the claims file.  Nor does it appear that any attempt was made to obtain them.  Vocational rehabilitation records recently associated with the claims file appear to indicate that the SSA claim relates to the Veteran's left knee, left ankle, neck, headaches, and adjustment disorder.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, a December 2011 VA treatment record indicates that the Veteran underwent cardiac catheterization in 2009 at the Nebraska Heart Institute (NHI). These records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment at the Nebraska Heart Institute in Lincoln, Nebraska from 2009 to the present.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3. Then, readjudicate the claims on appeal, considering any evidence submitted since the March 2015 SSOC.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with an SSOC and an appropriate time to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


